DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02/25/2021. As directed by the amendment:  claim 1 is amended; claim 2 is cancelled; claims 5-10 are added.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the prior art does not disclose “the first enclosed space being enclosed by the body, a first axial end surface of the valve body, and the drive portion, the second enclosed space being enclosed by the body, a second axial end surface of the valve body, and the detecting member” because the valve housing of Stallmann is closed at one end by a cylinder base 36 and open at the other end and because the tappet does not enclose a space.
However, this feature is inherent in Stallmann. Stallmann discloses a gas exchange valve used in internal combustion engines. The portion shown in Stallmann is a part of a bigger system (the engine) and is installed in the engine. The first space 21 is enclosed by the drive portion, because the entirety of the drive portion is not shown.  The following references show control valves in internal combustion engines and how the drive portion encloses a first space:  Hoppe et al. (U.S. 2011/0309281), shows a gas exchange valve in an internal combustion engine has a first space (right hand side of the spool when viewed in Figure 1A) which is enclosed by the drive 102; Draheim (U.S. 2012/0325169) shows a control valve for an internal combustion engine in which the drive portion 16 encloses a space; Bayrakdar (U.S. 2012/0210963) shows a control valve for an internal combustion engine in which drive portion 20 encloses the space surrounding the control valve. 

However, the first axial end surface and the second axial end surface are not further defined beyond that they face into their respective spaces. Therefore, opening 20 is seen as being defined in a first axial end surface of the valve body because the axis has not been defined.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  in claim 7, lines 20-21, “the first axial end surface of the valve body”  should read --a first axial end surface of the valve body--; in claim 7, lines 21-22, “the second axial end surface of the valve body”  should read --a second axial end surface of the valve body--.  Appropriate correction is required. Claims not specifically referenced are objected to as being dependent on an objected to base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stallmann (U.S. 2009/0020718).
Regarding claim 7, Stallmann discloses:
a channel selector valve (1) comprising:
a body (2) including an inlet port (12) to which fluid is supplied, and an outlet port 13 (see paragraph 0036; see Figure 1)
a valve body (3) provided in the body (2)  so as to be movable in an axial direction
a drive portion (5) configured to bias the valve body (3) in the axial direction, the channel selector valve (1) changing a communicating state between the inlet port (12) and the outlet port (13) by an axial movement of the valve body 3 (see paragraph 0035)
wherein a channel (16) configured to make the inlet port (12) and the outlet port (13) communicate with each other is formed inside the body (2), and the body (2) includes, inside thereof, a Page 3 of 9Application No.: 16/827789first space (21) formed at a first axial end side of the valve body (3) that is a side where the drive portion (5) is located, and a second space (4) formed at a second axial end side of the valve body (3) opposite to the first axial end side of the valve body (3), an outer periphery of the valve body (3) is in sliding contact with an inner periphery of the body (2) at both axial ends thereof such that the outer periphery and the inner periphery overlap in the axial direction at all times, thereby separating the channel (16) provided between the first space (21) and the second space (4) from the first space (21) and the second space (4), the valve body (3) includes a communicating path (8, 20, 39) configured to make the first space (21) and the second space (4) communicate with each other, and the communicating path (8, 20, 39) includes a first opening (20) defined in a first axial end surface of the valve body (3) facing into the first space (21) and a second opening (8) defined in a second axial end surface of the valve body (3) facing into the second space 4 (see Figure 1)
Further regarding the limitation of “a first axial end surface of the valve body facing into the first space and a second opening defined in a second axial end surface of the valve body facing into the second space”, the first axial end surface and the second axial end surface are not further defined 
Regarding claim 9, Stallmann discloses:
wherein 5the drive portion (5) is a solenoid configured to displace a movable body (5) in the axial direction by exciting a coil by passage of electric current therethrough (see paragraph 0035)
Regarding claim 10, Stallmann discloses: 
wherein the communicating path (8, 20, 39) is provided in plurality (20, 39), and the plurality of communicating paths (20, 39) are provided on a radial outer side of an axial center of the valve body 3 (see paragraph 0042; see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallmann in view of Miyazoe et al. (U.S. 2015/0226344).
Regarding claim 1, Stallmann discloses a channel selector valve (1) comprising: a body (2) including an inlet port (12) to which fluid is 5supplied, and an outlet port 13 (see paragraph 0036; see Figure 1); a valve body (3) provided in the body (2) so as to be movable in an axial direction; a drive portion (5) configured to bias the valve body (3) in the axial direction, 10the channel selector valve (1) changing a communicating state between the inlet port (12) and the outlet port (13) by an axial movement of the valve body 3 (see paragraph 0035);  wherein a channel (16) configured to make the inlet port (12) and the outlet port (13) communicate with each other is formed inside the 15body (2), and the body (2) includes, inside thereof, a first enclosed space (21) formed at a first axial end side of the valve body (3) that is a side where the drive portion (5) is located, and a second enclosed space (4) formed at a second axial end side of the valve body 3 (see Figure 1; further regarding the first space 21 being enclosed- as seen in the response to arguments above, this feature is inherent in Stallmann. Stallmann discloses a control valve for an internal combustion engine. As shown with the cited prior art above, the actuators/drive portions of the control valves enclose spaces adjacent to the valve bodies/spools); the first enclosed space (21) being enclosed by the body (2), a first axial end surface of the valve body (3), and the drive portion 5 (see Figure 1; further regarding the first space 21 being enclosed by the drive portion, - as seen in the response to arguments above, this feature is inherent in Stallmann. Stallmann discloses a control valve for an internal combustion engine. As shown with the cited prior art above, the 
Stallmann fails to disclose a detecting member - 28 -configured to detect an axial position of the valve body in a second enclosed space; the detecting member enclosing the second space.
Miyazoe teaches a solenoid operated spool valve comprising in a second enclosed space, a detecting member (55) - 28 -configured to detect an axial position of a valve body 12 (see paragraph 0048); the detecting member (55) enclosing the second space (see Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stallmann to provide in the second enclosed space, a detecting member - 28 -configured to detect an axial position of the valve body; the detecting member enclosing the second space. Doing so would provide the position of the valve body (see paragraph 0048), as recognized by Miyazoe.
Regarding claim 3, Stallmann as modified teaches the invention as essentially claimed, and further teaches wherein 5the drive portion (5) is a solenoid configured to displace a movable body (5) in the axial direction by exciting a coil by passage of electric current therethrough (see paragraph 0035).
Regarding claim 4, Stallmann as modified teaches the invention as essentially claimed, and further teaches wherein the communicating path (20, 39) is provided in plurality, and the plurality of 
Regarding claim 8, Stallmann discloses the invention as essentially claimed, but fails to disclose in the second space, a detecting member configured to detect an axial position of the valve body.
Miyazoe teaches a solenoid operated spool valve comprising in a second enclosed space, a detecting member (55) - 28 -configured to detect an axial position of a valve body 12 (see paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stallmann to provide in the second enclosed space, a detecting .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallmann in view of Miyazoe, in further view of Arzuaga et al. (U.S. 2018/0156341).

    PNG
    media_image1.png
    801
    561
    media_image1.png
    Greyscale

Annotated Figure 2 from Arzuaga.

Arzuaga teaches a valve wherein a communicating path (see annotated figure above) includes a first opening (see annotated figure above) defined in a first axial end surface of a valve body (see annotated figure above) facing into a first space (see annotated figure above) and a second opening (see annotated figure above) defined in the second axial end surface of the valve body (see annotated figure above) facing into a second space (see annotated figure above); wherein the communicating path (see annotated figure above) is provided in plurality, and the plurality of communicating paths (see annotated figure above) are provided on a radial outer side of an axial center of the valve body (see annotated figure above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stallmann to provide wherein the communicating path includes a first opening defined in the first axial end surface of the valve body facing into the first enclosed space and a second opening defined in the second axial end surface of the valve body facing into the second enclosed space; wherein the communicating path is provided in plurality, and the plurality of communicating paths are provided on a radial outer side of an axial center of the valve body, as taught by Arzuaga. Having the two communicating paths being provided in the first axial end surface of the valve body would be easier to produce than the angled paths of Stallmann. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753